IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44732

STATE OF IDAHO,                                 )    2017 Unpublished Opinion No. 550
                                                )
       Plaintiff-Respondent,                    )    Filed: August 18, 2017
                                                )
v.                                              )    Karel A. Lehrman, Clerk
                                                )
MARIA GUADALUPE MACIEL,                         )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and unified sentence of twelve years, with a minimum period of
       confinement of two years, for aggravated driving while under the influence of
       alcohol, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Maria Guadalupe Maciel pleaded guilty to felony aggravated driving while under the
influence of alcohol, Idaho Code § 18-8004(1)(a). The district court imposed a unified sentence
of twelve years, with two years determinate. Maciel filed an Idaho Criminal Rule 35 motion
which the district court denied. 1 Maciel appeals, contending that her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

1
       Maciel does not appeal the denial of her Idaho Criminal Rule 35 motion.
                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Maciel’s judgment of conviction and sentence are affirmed.




                                                   2